      Case 6:20-cv-00257-ADA Document 67 Filed 01/21/21 Page 1 of 7




                    UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TEXAS
                           WACO DIVISION



IKORONGO TECHNOLOGY LLC and
IKORONGO TEXAS LLC,
                                         Civil Action No. 6:20-cv-257-ADA
              Plaintiffs,

v.

LG ELECTRONICS INC., and LG
ELECTRONICS U.S.A., INC.,

             Defendants.                   JURY TRIAL DEMANDED



               DEFENDANTS’ REPLY IN SUPPORT OF
        DEFENDANTS’ OPPOSED MOTION TO TRANSFER TO THE
      NORTHERN DISTRICT OF CALIFORNIA UNDER 28 U.S.C. § 1404(a)
          Case 6:20-cv-00257-ADA Document 67 Filed 01/21/21 Page 2 of 7




I.      INTRODUCTION

        Under § 1404, this case should be transferred from the Western District of Texas

(“WDTX”) to the Northern District of California (“NDCA”). Third-party witnesses from Google

and AT&T and two named inventors are located in NDCA. Despite taking extensive venue

discovery, Ikorongo has not identified a single relevant witness or document in WDTX. Instead,

the only WDTX tie Ikorongo can muster is that unnamed “end-users of LG phones” use phones in

this district. But end users use LG phones in every district and, regardless, end users are unlikely

to testify at trial and do not make WDTX more convenient.

        Unable to defeat a § 1404 transfer on the merits, Ikorongo tries to justify avoiding transfer

through its novel pre-filing contractual maneuvering. First, North Carolina-based Ikorongo

Technology LLC (“Ikorongo Tech”) created Texas-based Ikorongo Texas LLC (“Ikorongo TX”)

and assigned to Ikorongo TX the right to sue in Texas. Ikorongo TX then filed the original

complaint, only to file an amended complaint one day later adding Ikorongo Tech as a co-plaintiff.

Ikorongo argues this means that transfer is improper because Ikorongo TX was only assigned

authority to sue in Texas, not elsewhere. That argument—and the fiction Ikorongo tries to achieve

with its maneuverings—fails because whether venue is proper under § 1404 focuses on the

defendants’ contacts in the transferee forum when the original complaint was filed, not whether a

specific plaintiff could sue in that district.

II.     THIS CASE COULD HAVE BEEN FILED IN NDCA

        Under 28 U.S.C. § 1404(a), “a district court may transfer any civil action to any other

district or division where it might have been brought . . . .” A patent infringement action “might

have been brought” in any judicial district “where the defendant has committed acts of

infringement and has a regular and established place of business.” 28 U.S.C. § 1400(b). Ikorongo

alleges LG committed acts of infringement in NDCA (see, e.g., Am. Compl. at ¶¶ 21, 31, 41, 51)

                                                 1
         Case 6:20-cv-00257-ADA Document 67 Filed 01/21/21 Page 3 of 7




and does not dispute that LGEUS has a regular and established place of business in NDCA.

Moreover, venue is proper in any district for LGEKR, a foreign corporation. 28 U.S.C. § 1391.

Ikorongo therefore does not dispute LG could have been sued in NDCA.

       Ikorongo instead argues that it could not have filed suit in NDCA because Ikorongo Tech’s

pre-filing assignment to Ikorongo TX only permitted the latter to sue in Texas. Plaintiffs’

Response in Opposition to Defendant’s Motion to Transfer Venue and Brief in Support

(“Opposition”) at 4-5. This argument is baseless. Whether a case “might have been brought” in

the transferee forum focuses on the defendants’ contacts with the transferee forum at the time the

original suit was filed, not whether a specific plaintiff like Ikorongo TX was contractually

permitted to bring suit in the transferee district. Venue is proper in any district “where the

defendant has committed acts of infringement and has a regular and established place of business.”

28 U.S.C. § 1400(b) (emphasis added). The statute poses no requirements on the plaintiff, as

confirmed by Ikorongo’s own cases.1

       Ikorongo cites no authority for the proposition that a plaintiff’s pre-filing contractual

maneuverings can allow it to avoid transfer regardless of convenience. Nor should this court

accept Ikorongo’s request to make new law, as accepting Ikorongo’s argument would have far-

reaching implications: any patent holder could defeat § 1404 by merely incorporating a new

company and assigning to that new company the right sue only in a particular district. Nothing in




1
 In Galderma, the court determined venue was improper in N.D. Tex. by analyzing the
defendant’s presence in that district when the case was filed. 290 F. Supp. 3d 599, 612 (N.D.
Tex. 2017). Similarly, in Adaptix, the court held that the transferee forum had jurisdiction
because when the complaint was filed, the defendant infringed and had a sufficient place of
business in the transferee district. 937 F. Supp. 2d 867, 872 (E.D. Tex. 2013). The instant case
could have been brought in NDCA because when the original complaint was filed, LG-branded
products, including the accused products, were sold throughout the US, including in NDCA, and
LGEUS had a regular and established place of business in NDCA.
                                                2
          Case 6:20-cv-00257-ADA Document 67 Filed 01/21/21 Page 4 of 7




28 U.S.C. § 1404(a), 28 U.S.C. § 1400(b), or precedent permits such gamesmanship. Moreover,

the “original complaint” named both Ikorongo entities, not just Ikorongo TX, as Ikorongo argues.2

III.    THE PRIVATE AND PUBLIC INTEREST FACTORS FAVOR TRANSFER

        All private and public interest factors weigh in favor of transfer. First, relevant sources of

proof are located in NDCA, not WDTX.




                                                                                                    .3

By contrast, Ikorongo has not identified any relevant sources of proof in WDTX. While Ikorongo

identifies a Google data center in Midlothian, TX—which is in the Northern, not Western, District

of Texas—its assertion that documents relevant to the litigation are stored in that data center is

unsupported      . See DataQuill, Ltd. v. Apple Inc., No. A-13-CA-706-SS, 2014 WL 2722201, at

*5 (W.D. Tex. June 13, 2014) (granting transfer because while “[t]here is no dispute [defendant]

has a presence in this district, [] that presence is unrelated to this litigation”).

        Second, the availability of compulsory process weighs in favor of transfer.

                                                                                       and two named


2
  Ikorongo argues “Ikorongo TX was the sole plaintiff in the original complaint,” since Ikorongo
Tech. was not added as a plaintiff until one day after Dkt. 1 was filed. Opp. at 4-5. Ikorongo is
wrong: the “original complaint” as to Defendants is the amended complaint that lists both
Ikorongo entities. Dkt. 2. The first and only complaint Ikorongo served on Defendants was
the amended complaint, see Dkts. 7-9, and a summons never even issued as to what Ikorongo
now calls the “original complaint.” Dkt. 1. Even if Ikorongo were correct as to how the §§
1404(a) or 1400(b) analysis is conducted, its argument fails because the “original complaint”
names both Ikorongo entities.
3
  As explained in Defendants’ Opposition to Ikorongo’s Motion to Strike Mr. Friedland’s
Declaration, Mr. Friedland’s declaration is based on personal knowledge and admissible.
                                                    3
          Case 6:20-cv-00257-ADA Document 67 Filed 01/21/21 Page 5 of 7




inventors of the asserted patents are subject to compulsory process in NDCA. Defendants’

Opposed Motion to Transfer to the Northern District of California Under 28 U.S.C. § 1404(a) (Dkt.

27) at 6-8. In contrast, Ikorongo has not identified any specific witnesses likely to testify that are

subject to this Court’s compulsory process. Instead, Ikorongo focuses on unspecified “end-users

of LG phones” that it “may need to subpoena” in WDTX and the Court’s allegedly central location

for named inventors outside this Court’s subpoena power. Opposition at 9-10. Neither group

swings this factor against transfer. End users are not unique to this district and are unlikely to

testify at trial. Inventors outside this Court’s compulsory process are also irrelevant, as it is

improper to weigh a court’s “central location as a consideration in the absence of witnesses within

the plaintiff’s choice of venue.” In re Genentech, Inc., 566 F.3d 1338, 1344 (Fed. Cir. 2009).

Finally, contrary to Ikorongo’s assertion, Google is a third party, as Ikorongo brought suit only

against Defendants, not Google.

       Third, the “most important factor in the transfer analysis”—convenience of witnesses,

especially for non-party witnesses—weighs in favor of transfer as



                  . Parus Holdings Inc. v. LG Elecs. Inc., No. 6:19-CV-00432-ADA, 2020 WL

4905809, at *5 (W.D. Tex. Aug. 20, 2020); Friedland Decl. ¶¶ 5, 8, 10;

                          . Ikorongo has not identified a single relevant witness in WDTX. That

Ikorongo’s CEO resides closer to WDTX than NDCA does not change this analysis, as “[t]he

Court gives the convenience of party witnesses little weight.” Parus Holdings, 2020 WL 4905809,

at *5. Moreover, even assuming that food and lodging costs are less expensive in WDTX than

NDCA, as Ikorongo alleges, any such cost savings will likely be more than offset by the number

of witnesses that will not need any food or lodging if the case were tried in NDCA.



                                                  4
          Case 6:20-cv-00257-ADA Document 67 Filed 01/21/21 Page 6 of 7




        Fourth, the practical problems factor weighs in favor of transfer because this case is still in

its early stages. The Markman hearing is still forthcoming and fact discovery has not commenced.

Ikorongo asserts this factor weighs against transfer because the Bumble case will remain in this

district. Opp. at 13. That argument is misplaced: the “mere co-pendency of related suits in a

particular district” does not “automatically” tip this factor in Ikorongo’s favor. See In re Google

Inc., No. 2017-107, 2017 WL 977038, at *2 (Fed. Cir. Feb. 23, 2017). “To hold otherwise” would

“effectively inoculat[e] a plaintiff against convenience transfer under § 1404(a) simply because it

filed related suits against multiple defendants in the transferor district. This is not the law under

the Fifth Circuit.” Id. Additionally, courts reject Ikorongo’s argument that judicial economy

disfavors transfer because “this Court will necessarily become familiar with the Asserted Patents.”

E.g., In re EMC Corp., 501 F. App’x 973, 976 (Fed. Cir. 2013) (“Motions to transfer venue are to

be decided based on ‘the situation which existed when suit was instituted.’ Any subsequent

familiarity gained by the district court is therefore irrelevant.”) (internal citations omitted).

        Finally, the public interest factors either favor transfer or are neutral. First, the local interest

factor weighs heavily in favor of transfer because NDCA has a greater localized interest in

deciding this case,                                                                         . In contrast,

Ikorongo identifies no local interest in deciding this case in WDTX besides “Ikorongo TX’s

allegations [that] relate to infringement in Texas and this District.” But there is nothing unique

about its infringement allegation in relation to this district as opposed to every other district. Thus

WDTX’s generalized interest does not outweigh NDCA’s specific interest in this action. The court

congestion factor is neutral, as time to trial, particularly in view of the COVID-19 pandemic, is

speculative. Finally, the familiarity with governing law and conflict of laws factors are neutral.

IV.     CONCLUSION

        For the foregoing reasons, the Court should grant LG’s motion to transfer to NDCA.
                                                     5
         Case 6:20-cv-00257-ADA Document 67 Filed 01/21/21 Page 7 of 7




 Dated: January 19, 2020                           /s/ J. Mark Mann
                                                   J. Mark Mann
                                                   State Bar No. 12926150
                                                   Email: Mark@themannfirm.com
                                                   G. Blake Thompson
                                                   State Bar No. 24042033
                                                   Email: Blake@themannfirm.com
                                                   MANN TINDEL THOMPSON
                                                   201 E. Howard Street
                                                   Henderson, Texas 75654
                                                   Telephone: (903) 657-8540
                                                   Facsimile: (903) 657-6003

                                                   Darin W. Snyder (Pro Hac Vice)
                                                   dsnyder@omm.com
                                                   David S. Almeling (Pro Hac Vice)
                                                   dalmeling@omm.com
                                                   O’MELVENY & MYERS LLP
                                                   Two Embarcadero Center
                                                   28th Floor
                                                   San Francisco, CA 94111
                                                   Telephone: 415-984-8700
                                                   Facsimile: 415-984-8701

                                                   Jeffrey Lau
                                                   jeffreylau@omm.com
                                                   O’MELVENY & MYERS LLP
                                                   400 South Hope Street
                                                   18th Floor
                                                   Los Angeles, CA 90071
                                                   Telephone: 213-430-6000

                                                   Attorneys for Defendants LG Electronics
                                                   Inc. and LG Electronics U.S.A., Inc


                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on January 19, 2020, the foregoing was served on all

counsel of record by ECF.

                                                    /s/ Jeffrey Lau
                                                    Jeffrey Lau




                                               6
